UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1471



DAVID MCKINNEY,

                                             Petitioner - Appellant,

          versus


INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



       Appeal from the United States Tax Court. (7077-06L)


Submitted:   October 18, 2007             Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David McKinney, Petitioner Pro Se.       Patricia McDonald Bowman,
Andrea R. Tebbets, Eileen J. O’Connor, Assistant Attorneys General,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David McKinney appeals the tax court’s order sustaining

the Commissioner’s collection activities with respect to McKinney’s

1994-1998 federal income tax liability.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the tax court.   McKinney v.   IRS, No. 7077-

06L (U.S. Tax Ct. Feb. 7, 2007).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -